 Case 1:17-cv-06127-ILG-ST Document 38 Filed 09/03/19 Page 1 of 1 PageID #: 275


                                           CIVIL MINUTE ENTRY


BEFORE:                             Magistrate Judge Steven L. Tiscione


DATE:                               August 29, 2109


TIME:                               11:00 A.M.


DOCKET NUMBER(S):                   CV-17-6127 (ILG)


NAME OF CASE(S):                    CHINCHA -V- PATEL



FOR PLAINTIFF(S):                   Leon



FOR DEFENDANT(S):                   Mizrahi



NEXT CONFERENCE(S):                 DECEMBER 4, 2019 AT 11:00 A.M., IN-PERSON



FTR/COURT REPORTER:                 10:54 - 11:04

RULINGS FROM MOTION HEARING:

For the reasons discussed on the record, the Motion for Extension of Time to Complete Discovery [35] is granted. Deadline
for completion of discovery is extended to November 21, 2019; and the deadline for beginning dispositive motion practice
is extended to December 20, 2019. The Court will hold a settlement conference on December 4, 2019 at 11:00 a.m. Ex
parte settlement statements shall be filed by December 2, 2019.
